Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT

	An examiner Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

Authorization for this Examiner's Amendment was given in a telephone interview with Mr. William Collard (Registration No. 38,411) on January 4, 2021.

	Please amend the claims as follows:

Claim 1 (Currently Amended): A method for controlling a network connection of an application terminal, comprising: determining whether one or more connected equipments are equipments in the application terminal's equipment list, said application terminal's equipment list is the list of all equipments associated with the application terminal, wherein the one or more connected equipments are connected with the application terminal within a same local area network though a gateway; and controlling ; and after the disconnecting the network connection of the application terminal, when at least one of equipments in the application terminal's equipment list is not connected, controlling the network connection of the application terminal to be in On state.  

Claim 2 (Original): The method according to claim 1, wherein the determining whether one or more connected equipments are equipments in the application terminal's equipment list comprises: determining whether information on the one or more equipments is included in the application terminal's equipment list; and when information on the equipments is included in the application terminal's equipment list, determining that the equipments are equipments in the application terminal's equipment list.  
Claim 3 (Original): The method according to claim 2, further comprising: obtaining information on one or more connected equipments; and obtaining the application terminal's equipment list.  

Claim 4 (Previously Presented): The method according to claim 1, wherein controlling the application terminal's network connection comprises controlling the application terminal's network connection to be in Off state or On state based on the determination result.  

Claim 5 (Canceled).  

Claim 6 (Previously Presented): The method according to claim1, wherein when all equipments in the application terminal's equipment list are connected, the network connection of the application terminal is disconnected. 
 
Claim 7 (Canceled).  

Claim 8 (Amended): The method according to claim 1, wherein when all equipments in the application terminal's equipment list are not connected, controlling the network connection of the application terminal to be in On state.  

Claim 9 (Previously Presented): The method according to claim 1, wherein information on the one or more connected equipments is saved at a gateway.  

Claim 10 (Previously Presented): The method according to claim 1, wherein information on the one or more connected equipments is kept at the application terminal.  

Claim 11 (Previously Presented): The method according to claim 1, wherein the application terminal's equipment list is saved at a server.  



Claim 13 (Previously Presented): The method according to claim 1, wherein the method is executed at the gateway.  

Claim 14 (Previously Presented): The method according to claim 1, wherein the method is executed at the application terminal.

Claims 15-46 (cancelled).

Claim 47 (Previously Presented): The method according to claim 1, wherein said equipments are mobile equipments or equipments of Internet of Things.

Claim 48 (New): A system for controlling a network connection of an application terminal, comprising:
a server configured to determine whether one or more connected equipments are equipments in the application terminal's equipment list, said application terminal's equipment list is the list of all equipments associated with the application terminal, wherein the one or more connected equipments are connected with the application terminal within a same local area network though a gateway; and
wherein the server is configured for controlling the network connection of the application terminal based on the determination result,


Claim 49 (Currently Amended): A non-transitory computer-readable medium for controlling a network connection of an application terminal comprising instructions stored thereon, that when executed on a processor, perform the steps of:
determining whether one or more connected equipments are equipments in the application terminal's equipment list, said application terminal's equipment list is the list of all equipments associated with the application terminal, wherein the one or more connected equipments are connected with the application terminal within a same local area network though a gateway; and
controlling the network connection of the application terminal based on the determination result,
wherein when at least one in the one or more connected equipments are equipments in the application terminal's equipment list, the network connection between the application terminal and the gateway is disconnected; and after the disconnecting the network connection of the application terminal, when at least one of equipments in 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N NANO whose telephone number is (571)272-4007.  The examiner can normally be reached on 7:30 AM-3:30 PM. Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571 272 3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SARGON N NANO/           Primary Examiner, Art Unit 2457